DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 06/20/2022 has been entered. Claims 1-12 are pending in the application. 
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Applicant recites on page 7 of the Remarks under the heading, Rejections under 35 U.S.C. 103:
 “On p. 5 of the Office Action, the Examiner cites paragraph [0076] of Zheng, to allegedly disclose: "calculate, using a tracking algorithm, a calculated previous radar detection at a corresponding previous time that precedes said different times." This portion of Zheng, as described in paragraph 0072 describes calibrating an alignment of a sensor (308) based on measurement data from a different sensor (306), which is accurate. This is different from the operation of the present invention, which relates to calculating a "calculated previous radar detection" of "the at least one radar sensor arrangement", which includes the same radar sensor that is used to "acquire a plurality of measured radar detections of the reflected signals at different times".  
The Examiner respectfully disagrees and asserts that the claim language of the amended limitation does not overcome the prior arts made of record. Claim 1 recites, “A vehicle radar system comprising a controller and at least one radar sensor arrangement that is arranged to transmit signals and receive reflected signals”. As recited, the reference to “at least one radar sensor arrangement” may include any arrangement of “at least one radar sensor” (i.e. any arrangement of one or more sensors). Hence, the use of two radar sensors as disclosed by Zheng is included in such an “arrangement”. Therefore, when the amended limitation recites, “a calculated previous radar detection corresponding to the at least one radar sensor arrangement and a corresponding previous time that precedes said different times”, the limitation does not state that the previous radar detection is corresponding to the same sensor, rather the limitation states that the previous radar detection is corresponding to the same “radar sensor arrangement”. Therefore, the Examiner respectfully disagrees to the Applicant’s arguments that the amended limitation overcomes the prior arts made of record. For the same reasons above, the Examiner respectfully disagrees with the Applicant that method claim 7 overcomes the prior arts made of record.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA (US 20190179002 A1) in view of Zeng (US 20160291149 A1).
Regarding claim 1, TAKAYAMA discloses [Note: what TAKAYAMA fails to disclose is strike-through]
A vehicle radar system comprising a controller and at least one radar sensor arrangement (Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) that is arranged to transmit signals and receive reflected signals (Paragraph 0030, “The radar device 20 emits a radio wave in a millimeter wave band as a radar wave and receives a reflection wave of the radio wave”),
 where the vehicle radar system is arranged to acquire a plurality of measured radar detections of the reflected signals at different times (Fig. 3 depicts a plurality of measured radar detections of the reflected signals at different times as the bicycle is moving); 
where the controller is arranged to engage a tracking algorithm using the measured radar detections as inputs such that at least one track is initialized (Paragraph 0034, “The control device 10 implements at least a tracking process by the CPU 11 executing the program. The memory 12 stores at least the program for the tracking process and data prescribing a positional condition and a velocity condition for use in the detection of an object that will possibly collide with the subject vehicle.” and Paragraph 0045, “ In the following description, the object as a target of tracking by this process will be called a tracked object. The state quantity of the object includes the position and relative velocity of the object.”),
the controller (Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) is arranged to: 

to re-initialize the tracking algorithm using the present measured radar detections in combination with the (Paragraph 0060, “In S490, the control device 10 determines whether S410 to S480 have been already performed on all the reflection points. When there is any reflection point yet to be processed, the control device 10 returns to S410, and when all the reflection points have been already processed, processing by the control device 10 proceeds to S500.”; Fig. 8 depicts the re-initialization process at points S490 and S520.).

Zeng discloses, 
calculate, using a tracking algorithm, a calculated previous radar detection corresponding to the at least one radar sensor arrangement and a corresponding previous time that precedes said different times (Paragraph 0076, “With the matrix R solved for above, the estimated alignment angle for the radar sensor 308 is φ.sub.1=tan.sup.−1(R.sub.12,R.sub.11). The alignment angle for the radar sensors 306 or 308 can be continuously calibrated at the box 548 of FIG. 14. The alignment angle can be used to adjust future measurement readings from the radar sensors 306 or 308. The tracking of the remote vehicle 400 and the simultaneous calibration of radar sensor alignment is made possible by the redundant and repeated measurement of wheels on the remote vehicle 400 by the radar sensors 306/308 on the host vehicle 300, and the fusion calculations discussed above.”); and 
to re-initialize the tracking algorithm using the present measured radar detections in combination with the calculated previous radar detection (Paragraph 0076, “The tracking of the remote vehicle 400 and the simultaneous calibration of radar sensor alignment is made possible by the redundant and repeated measurement of wheels on the remote vehicle 400 by the radar sensors 306/308 on the host vehicle 300, and the fusion calculations discussed above.”).
	
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify TAKAYAMA with Zeng to include the features: calculate, using a tracking algorithm, a calculated previous radar detection corresponding to the at least one radar sensor arrangement and a corresponding previous time that precedes said different times; and to re-initialize the tracking algorithm using the present measured radar detections in combination with the calculated previous radar detection.  Both TAKAYAMA and Zeng are considered analogous arts as they both disclose inventions of tracking objects using radar technology mounted on a host vehicle. TAKAYAMA discloses in Paragraph 0045, “In S110, for each of tracked objects, based on the estimated value of the state vector of the tracked object determined in the previous processing cycle (hereinafter, called previous estimated vector), the control device 10 executes a prediction process to determine the predicted value of the state vector in the current processing cycle.” Therefore, TAKAYAMA discloses predicting a current radar detection based on measured previous radar detections. However, TAKAYAMA fails to disclose calculate, using a tracking algorithm, a calculated previous radar detection at a corresponding previous time that precedes said different times. Zeng discloses this feature when it states that the tracking process includes the calibration of an alignment angle of the radar sensor to adjust future measurements readings. Zeng further goes on to disclose that this processes is repeated to allow for the simultaneous calibration of the previous radar measurements to help in tracking and predicting based on the fusion calculations discussed in Zeng’s disclosure. These fusion calculations include “The process of the flowchart diagram 100 continues, and the velocity of the remote vehicle 50 is continually updated using the fusion calculation of Equation (1), as long as an object is detected in the region of interest behind the host vehicle 10.” (Paragraph 0042). Therefore, during the calibration process, previously calculated measurement readings at a corresponding previous time are re-calculated (based on the calibration) and used to adjust future measurement readings. The processes of repeating these calculations during the tracking processes based on the fusion calculations disclosed by Zeng is tantamount to “re-initialize the tracking algorithm using the present measured radar detections in combination with the calculated previous radar detection”. Zeng goes on to disclose the benefit of performing this process in paragraph 0078, “The remote vehicle tracking calculation employing radar wheel detection—described above—provides more accurate estimation of remote vehicle position, orientation and velocity than traditional object sensing methods. The accurate remote tracking can be advantageously used in a lateral collision prevention (LCP) system, where accurate knowledge of the remote vehicle's 2-D velocity is critical. Using this same fusion technique to virtually calibrate radar sensor alignment provides additional benefits to both the vehicle manufacturer and the vehicle owner/driver.” Therefore, the incorporation of these features as disclosed by Zeng would allow for a more accurate estimation of vehicle position, orientation and velocity than traditional object sensing methods and would lead to a more efficient system. 

Regarding claim 2, TAKAYAMA discloses
A vehicle radar system according to claim 1. However, TAKAYAMA fails to disclose specifically that the plurality of measured radar detections constitutes at least four measured radar detections. 
Zeng discloses, 
further comprising, the plurality of measured radar detections constitutes at least four measured radar detections (Paragraph 0034, “FIG.4 is another illustration of the host vehicle 10 and the remote vehicle 50, showing salient vision points and radar points which are used in the ensuing discussion.”; Fig. 4 depicts more than 4 measured radar points of detection). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify TAKAYAMA with Zeng to include the feature of a vehicle radar system further comprising, the plurality of measured radar detections constitutes at least four measured radar detections. Both TAKAYAMA and Zeng are considered analogous arts as they both disclose inventions of tracking objects using radar technology mounted on a host vehicle. TAKAYAMA discloses in Paragraph 0055, “Specifically, as described in FIG. 8, in S410, the control device 10 selects any one of the plurality of reflection points detected in the current processing cycle, as selection point Pi.” TAKAYAMA does not specify the number of the plurality of reflection points. However, Zeng discloses an invention where the plurality of measured radar detections exceeds 4 in one of the figures. It is known in the art that many reflected reference points can be used to track objects using radar. Therefore, it would be obvious to someone in the art before the effective filing date of the invention to modify TAKAYAMA with Zeng to include this limitation that the plurality of measured radar detections constitutes at least four measured radar detections. Such a design would allow for an adequate number of measured radar detections used by the system to track the object and such a design would lead to a more efficient system. 

Regarding claim 3, TAKAYAMA further discloses
A vehicle radar system according to claim 1 further comprising, the tracking algorithm includes a Kalman filter (Paragraph 0083, “In contrast to this, the second embodiment is different from the first embodiment in that an extended Kalman filter is used to update in succession a Kalman gain to be used for the calculation of the estimated vector based on the observed value of the reflection point to implement the same functions as those in the first embodiment.”).  

Regarding claim 4, TAKAYAMA further discloses
A vehicle radar system according to claim 1 further comprising, for the at least one track, for each one of the plurality of measured radar detections, the controller is arranged to calculate a corresponding predicted detection (Paragraph 0046, “In S110, for each of tracked objects, based on the estimated value of the state vector of the tracked object determined in the previous processing cycle (hereinafter, called previous estimated vector), the control device 10 executes a prediction process to determine the predicted value of the state vector in the current processing cycle.”) 
and a corresponding corrected predicted detection (Paragraph 0051, “In S270, the control device 10 determines whether the predicted position indicated by the lateral position x and the longitudinal position z out of the predicted values determined in S220 meets the positional condition, that is, whether the predicted position falls within the specified position range stored in the memory 12. When the predicted position meets the positional condition, processing by the control device 10 proceeds to S280 to set a positional condition flag Fp (that is, Fp←1), and then proceeds to S300. On the other hand, when the predicted position does not meet the positional condition, processing by the control device 10 proceeds to S290 to clear the positional condition flag Fp (that is, Fp←0), and then proceeds to S300.” And Paragraph 0065, “In S140, based on observation information on the predicted vector X.sub.k|k-1 of the tracked object and the associated reflection point associated with each other by the associating process in S120, the control device 10 executes an update process to determine an estimated value of a state vector of the tracked object in the current processing cycle”), and 
to furthermore calculate a corresponding distance vector and, an innovation vector that runs between the present measured radar detection and the corresponding predicted detection (Paragraph 0087, “The associating process is identical to that in the first embodiment except that, in S470 of the flowchart described in FIG. 8, the innovation matrix S.sub.k is determined by Equation (12), and a Mahalanobis distance is determined as distance Dij based on the innovation matrix S.sub.k.”),
 where the innovation vector is constituted by a vector component of a first vector type and of a vector component of a second vector type (Paragraph 0087, “The associating process is identical to that in the first embodiment except that, in S470 of the flowchart described in FIG. 8, the innovation matrix S.sub.k is determined by Equation (12)”; equation 12 uses two different vectors), 
where the controller (Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) is further arranged to: 
calculate a statistical distribution of a plurality of at least one of the first and second vector types (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”) 
determine how the calculated statistical distribution is related to another statistical distribution (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”); 
and/or determine symmetrical characteristics of the calculated statistical distribution, 
and to either maintain or re-initialize the tracking algorithm in dependence of the symmetrical characteristics of the calculated statistical distribution that provides data for a quality measure of the track (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  

Regarding claim 5, TAKAYAMA further discloses
A vehicle radar system according to claim 4, further comprising, the another statistical distribution is constituted by a predetermined statistical distribution (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”), 
where the controller is arranged to determine to which extent the calculated statistical distribution deviates from the predetermined statistical distribution (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.” and Paragraph 0094, “In S860, the control device 10 registers the non-associated reflection point selected in S810 as a new object together with the initial estimated vector X.sub.0 determined in S820 and the initial value P.sub.0 of the error variance matrix determined in S840 or S850.”), 
and if the deviation is determined to exceed a predefined threshold, to re-initialize the tracking algorithm (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  

Regarding claim 7, the same analysis cited section for corresponding system claim 1 is applied. 

Regarding claim 8, the same analysis cited section for corresponding system claim 2 is applied. 

Regarding claim 9, the same analysis cited section for corresponding system claim 3 is applied.

Regarding claim 10, the same analysis cited section for corresponding system claim 4 is applied.

Regarding claim 11, the same analysis cited section for corresponding system claim 5 is applied.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA (US 20190179002 A1) in view of Zeng (US 20160291149 A1) further in view of Tsai (US 20150097717 A1).
Regarding claim 6, the combination of TAKAYAMA and Zeng discloses
A vehicle radar system according to claim 4, further comprising, the another statistical distribution is constituted by a statistical distribution of components of the corresponding measured radar detections (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors.”), 
and if the ratio is determined to deviate beyond a predefined threshold, to re-initialize the tracking algorithm (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  However, the combination of TAKAYAMA and Zeng fails to disclose specifically, where the controller is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. 
Tsai discloses, 
where the controller is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution (Paragraph 0026, “The comparison unit compares the scaling ratio and the standard deviation of the possible estimated angles with a first threshold value and a second threshold value respectively as well as determines whether or not the scaling ratio is greater than the first threshold value and the standard deviation of the possible estimated angles is less than the second threshold value. If the determination is yes, the comparison unit determines that the received signal corresponds to a single target and accordingly determines that the estimated angle is reliable.”)
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of TAKAYAMA and Zeng with Tsai to incorporate the feature of where the controller is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. TAKAYAMA, Zeng and Tsai are all considered analogous arts as they all utilize radar technology in vehicles to track objects and determine different proximity characteristics of the objects. TAKAYAMA discloses the use of a statistical distribution such as standard deviation to determine the error between predicted and measured values. However, TAKAYAMA does not specifically disclose determining the ratio of the standard deviations. Tsai discloses using ratios and standard deviations to determine threshold values when comparing different angle estimates. This idea of using ratios of standard deviations in statistical analysis is not an inventive concept and merely another way of determining the error between the two standard deviations. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of TAKAYAMA and Zeng with Tsai to incorporate the feature of where the controller is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. Such a process would allow for another method of comparison for error detection and would create a more efficient system.

Regarding claim 12, the same analysis cited section for corresponding system claim 6 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648